*847'OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLE
Eoberto EE. Todd, Alcalde de San" Juan, era el peticio-nario en nn recurso de certiorari instituido ante la Corte de Distrito de San Jnan, habiendo tenido en parte éxito y en parte no. El objeto del recurso era anular procedimientos de impugnación pública de la Asamblea Municipal de San Juan. Apeló oportunamente para ante esta corte, pero en la época en que se interpuso el recurso esta corte estaba en vacaciones. Con el fin de suspender procedimientos ulte-riores de la asamblea municipal mientras se tramitaba la apelación, se presentó una solicitud al Juez Asociado dei esta corte Sr. Texidor, para impedir que la asamblea municipal prosiguiera el caso de impugnación por ella iniciado. La orden así solicitada fué expedida por el Juez Texidor en 25 de septiembre de 1928. En 9 de octubre el Juez Texidor expedió una orden para mostrar causa por la cual la asamr blea municipal, o más bien, los miembros que la constituían, no debían ser castigados por desacato, ya que ellos habían proseguido el procedimiento de impugnación. En la orden se decía que los querellados debían comparecer ante la corte en pleno, y la vista fué celebrada ante nosotros el día 14 de noviembre de 1928. Las dificultades existentes entre el alcalde y la asamblea municipal dieron lugar a varios proce-dimientos ante esta corte, todos los cuales han sido resueltos a excepción del presente.
No hay duda alguna de que al apelar de la orden del Juez Texidor, fechada septiembre 28, 1928, los querellados en, la orden para mostrar causa no cambiaron su situación legal. En mi opinión no hay apelación posible para ante la corte en pleno de la actuación de uno de los jueces individuales de esta corte, a menos que el estatuto así lo provea. Ningún estatuto concede tal derecho en un caso como el presente.
Tampoco puede existir duda alguna de que con motivo de la apelación interpuesta por el alcalde Todd esta corté adquirió jurisdicción del procedimiento de certiordri. De *848ahí se 'desprende necesariamente que si la apelación de una orden dictada en un recurso de certiorari suspende los pro-cedimientos en la corte inferior, entonces la mera apelación suspendía la actuación de la corte inferior si ella había dado algún paso capaz de ser suspendido. Es conveniente decir inmediatamente que en el presente caso la corte inferior en su sentencia final se negó a ordenar, o no ordenó, a la asam-blea municipal que desistiera de celebrar el procedimiento de impugnación pública.
Los querellados dicen que la orden de la Corte de Dis-trito de San Juan fué para anular la actuación de la asam-blea municipal en tanto en cuanto dicha asamblea trataba de suspender de empleo y sueldo al alcalde, pero que dicha orden no contenía ningún pronunciamiento que limitara o restrin-giera los derechos de nadie. Dicha decisión sí ordenaba la devolución a la asamblea de los documentos elevados a la corte de distrito. Los autos que tenemos a la vista no revelan qué documentos eran éstos.
Ahora bien, es de concebirse fácilmente, bajo el certiorari clásico, que cuando una corte de distrito anula un auto de certiorari originalmente expedido por ella contra una corte municipal y el peticionario apela, tal recurso suspende la devolución de los autos a la corte municipal, asumiendo, como generalmente sería el caso, que dichos autos hayan sido elevados a la corte de distrito. El efecto total sería que la corte municipal no podría proseguir el caso.
No fué el certiorari clásico el presentado a la corte de distrito. Según hemos indicado en varias decisiones, éste es un remedio especial para anular ordenanzas o actuaciones de las asambleas municipales de conformidad con el artículo 05 de la Ley Municipal, Leyes de 1924, pág. 107. Este dice así: .
"Las cortes de distrito tendrán jurisdicción a instancia de parte perjudicada:
“(a) Para anular o revisar cualquier acto legislativo o adminis-Irativo de la asamblea municipal, del alcalde o de los demás funció-*849nai’ios municipales que lesione derechos constitucionales de los quere-Jlante's o sea contrario a la Ley Orgánica o las leyes de Puerto Rico, mediante certiorari;
“(b) Para suspender mediante injunction la ejecución de cual-quier ordenanza, acuerdo, resolución u orden que lesione derechos garantizados por la constitución o las leyes insulares;
“ (c) Para compeler, mediante auto de mandamus el cumplimiento de deberes ministeriales por lo's funcionarios municipales;
“(d) Para conceder, mediante juicio ordinario, compensación de daños y perjuicios a los perjudicados por actos u omisiones de los funcionarios municipales, por malicia, negligencia o ignorancia in-excusables.
“En los dos primeros casos la parte perjudicada podrá solamente establecer la demanda correspondiente dentro del plazo de 30 días, a contar de la fecha en que el acto ejecutivo o administrativo haya sido realizado o que la ordenanza, acuerdo, resolución u orden hayan sido publicados o comunicados a la parte querellante.”
¿Qué es lo que se eleva a la corte de distrito al expedirse tal auto? Apenas lo sabe uno, y los autos de este caso no lo revelan. Ni aun sabemos si cuando un auto de certiorari es expedido en esa forma, su expedición suspende pendente lite sin más el efecto del acto legislativo o administrativo que se trata de anular.
Supongamos que en cualquier sitio y en cualquier mo-mento alguien desee atacar cualquier disposición legislativa como inconstitucional o ineficaz. Se instituye el recurso o el procedimiento más adecuado, pero ¿podría concebirse que la actuación de un solo individuo al atacar la validez de nna ley, puede suspender una disposición de la Legislatura? La analogía es aplicable mutatis mutandi a los actos de una asamblea municipal. La eficacia de la actuación de nna asamblea municipal no queda anulada o suspendida por la mera expedición de un auto de certiorari. La disposición aún tiene fuerza de ley. La anulación o suspensión debe venir de la corte misma, independientemente de la expedición del auto de certiorari, quizá mediante injunction o cualquier otro recurso.
En el presente caso la Corte de Distrito de San Juan *850rehusó anular los procedimientos de la asamblea municipal en tanto en cuanto ésta instituyó un procedimiento de impug-nación contra el Alcalde Todd. A fortiori, por lo que los autos revelan, nada fué suspendido que ya antes no había sido suspendido. El caso es similar a un injunction preli-minar expedido y posteriormente disuelto. La apelación no mantiene con vida dicho injunction preliminar a menos que el estatuto o una orden especial de la corte así lo disponga. 3 O. J. 1405. Si fuera de otro modo, las cortes estarían más renuentes que nunca a expedir autos preliminares de injunction.
El efecto de la apelación interpuesta en este caso no era suspender la actuación de la asamblea municipal en el procedimiento de impugnación pública. La apelación no preservó el status quo en vista de que nada, por lo que revelan los autos, fué suspendido en la corte inferior.
Esta corte carecía de autoridad para ordenar la suspen-sión de los procedimientos de impugnación pública mientras estuviese pendiente el recurso de apelación, a menos que dichos procedimientos hubiesen sido suspendidos antes, y sostengo que no lo habían sido.
De ahí se desprende necesariamente que el juez de turno de esta corte no pudo hacer lo que la misma corte no podía hacer.
Asumiendo, sin embargo, que esta corte tuviera tal facultad, nada hay en la ley que autorice a un solo juez a actuar por la corte. Las prórrogas concedidas por el juez de turno no tienen analogía. Aun durante los términos de la corte el Juez Presidente, sin consultar a los demás jueces, de conformidad con una larga práctica que ha sido consen-tida por la corte, actúa por sí solo. Durante las vacaciones e] juez de tumo es Juez Presidente interino. Las disposi-ciones de la ley que requieren que uno de los jueces perma-nezca en San Juan, tal vez han sido adoptadas con el fin de tener un Juez Presidente interino, o para proveer autos como el de bábeas corpus o cuestiones libradas por un solo juez, *851que luego pasan a la corte. Las actuaciones de los jueces sentenciadores durante las vacaciones no tienen analogía. Nada hallo en la ley que autorice a un juez individual de esta corte a actuar a nombre de ella y a suspender proce-dimientos que por otra parte no han sido suspendidos debidamente.
Si, según sostienen los letrados del alcalde Todd, la apela-ción suspendió las actuaciones de la asamblea municipal, entonces no había necesidad de que se expidiera una nueva orden de supersedeas.
La orden fue expedida en este caso por dejar de obedecer el supersedeas del Juez Texidor y no, por lo menos en cuanto a sus términos, por dejar de suspender los procedi-mientos debido a la apelación.

La orden, para mostrar causa deb'e ser desestimada.